Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            EXAMINER’S AMENDMENT 
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.        Authorization for this examiner’s amendment was given in an interview with Kerry Lee Andken (Attorney Reg. No: 68,075) on March 16,2022. 

4.         The application has been amended as follows:











IN THE CLAIMS:  
 1. (Original) A method, comprising: 
           providing a timing command to a memory, the timing command configured to enable a clock signal synchronization option and to set a delay for when the memory performs a clock signal synchronization operation following the timing command when the clock signal synchronization option is enabled; 
           providing an access command to the memory, wherein the access command is associated with the timing command; and 
providing a data clock signal to the memory to be synchronized by the memory at a time based on the delay set by the timing command. 

2. (Original) The method of claim 1, further comprising providing a second access command associated with the timing command, wherein the second access command is directed to a second memory. 

3. (Original) The method of claim 2, further comprising providing a third access command associated with the timing command, wherein the third access command is directed to the memory. 

4. (Original) The method of claim 1 wherein providing the data clock signal to the memory comprises providing the data clock signal having a static level for a first time and providing the data clock signal having changing clock levels thereafter. 

5. (Original) The method of claim 1, further comprising providing a clock signal for timing receipt of the timing command and the access command. 

6. (Original) The method of claim 1 wherein the timing command comprises: 
        a first part including a clock signal synchronization option field for a value to enable the clock signal synchronization option; and 
         a second part including an opcode field for a value to set the delay for when the memory performs a clock signal synchronization operation. 

7. (Original) A method, comprising: 
        receiving a timing command configured to enable a clock signal synchronization option and to set a delay for when a clock signal synchronization operation is performed following the timing command when the clock signal synchronization option is enabled; 
receiving an access command associated with the timing command; and 
        synchronizing a data clock signal and internal clock signals generated therefrom at a time based on the delay set by the timing command. 

8. (Original) The method of claim 7 wherein the timing command is further configured to set a time for maintaining the input buffer as activated. 

9. (Original) The method of claim 8, further comprising: 
      activating an input buffer configured to receive the data clock signal; 
      receiving the data clock signal at the input buffer; and 
      maintaining the input buffer as activated following completion of an access operation for the access command. 

10. (Original) The method of claim 7 wherein the access command comprises a write command, and the method further comprises receiving data associated with the write command at a time defined by a write latency following the access command. 

11. (Original) The method of claim 7 wherein the access command comprises a read command, and the method further comprises providing data associated with the read command at a time defined by a read latency following the access command. 

12. (Original) The method of claim 11, further comprising providing a clock signal with the data wherein the clock signal is based on the data clock signal. 

13. (Original) The method of claim 7 wherein synchronizing the data clock signal comprises determining a phase relationship between the data clock signal and the internal clock signals. 

14. (Original) The method of claim 7 wherein the clock signal synchronization operation comprises a fast clock signal synchronization operation with the data clock signal. 

15. (Original) A method comprising: 
        providing a timing command to a first memory and a second memory, the timing command configured to enable a clock signal synchronization option and to set a delay for when the first memory and second memory perform a clock signal synchronization operation following the timing command when the clock signal synchronization option is enabled; 
        providing a first access command to the first memory, wherein the first access command is associated with the timing command; and 
        providing a data clock signal to the first memory and the second memory to be synchronized by the first memory and the second memory at a time based on the delay set by the timing command. 

16. (Original) The method of claim 15, further comprising activating a first select signal associated with the first memory and a second select signal associated with the second memory simultaneously before or when the timing command is provided. 

17

18

19

           Reasons for Allowance 
2.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “providing an access command to the memory, wherein the access command is associated with the timing command; and 
        providing a data clock signal to the memory to be synchronized by the memory at a time based on the delay set by the timing command.” in combination with other recited elements in independent claim 1. 
            
3.       Lee (U.S. Patent Application No: 20020039324 A1), the closest prior art of record, teaches a device has a clock buffer that receives an external clock signal and outputs a first internal clock signal with a lower frequency than the external signal and a second internal clock signal with the same frequency as the external signal, an address buffer that receives an address signal with timing control by the first internal clock signal and a data buffer for input/output of data with time control by the second internal clock signal. Lee discloses an increasing demand for computer systems capable of processing large amounts of data at high speeds has resulted in the continued development of highly efficient micro-controllers or central processing units (CPUs) which tend to operate at higher and higher system clock frequencies. Lee further suggests the use of higher system clock frequencies requires, among other things, an increase in the data capacity and transmission speed of a data memory interfacing with the CPU, which include the memory must be configured to operate in synchronization with higher-frequency system clock signals. However, Lee doesn’t teach “providing an access command to the memory, wherein the access command is associated with the timing command; and 
        providing a data clock signal to the memory to be synchronized by the memory at a time based on the delay set by the timing command.”. 

4.        Nakamura et al. (U.S. Patent Application No: 20140293727 A1) teaches a method for  receiving an external clock signal, and synchronizing a first internal clock signal to external clock signal during a read period in a delay locked loop (DLL) of semiconductor device. Nakamura discloses a second internal clock signal having a period longer than first internal clock signal is synchronized to external clock signal during an active period. Nakamura further suggests a data synchronized with first internal clock signal is output during read period, also the delay locked loop is disabled in clock-stop mode; and the period of first clock signal is same as period of external clock signal. However, Nakamura doesn’t teach “providing an access command to the memory, wherein the access command is associated with the timing command; and 
        providing a data clock signal to the memory to be synchronized by the memory at a time based on the delay set by the timing command.”. 

5.      Therefore, the prior art of record doesn’t teach or render obvious “providing an access command to the memory, wherein the access command is associated with the timing command; and 
        providing a data clock signal to the memory to be synchronized by the memory at a time based on the delay set by the timing command.” as recited in independent claim 1. 

6.       Independent claims 7 and 15 recites limitations similar to those noted above for independent claim 1 and are considered allowable for the same reasons noted above for claim 1.
             
7.       Dependent claims 2-6,8-14,16  and 18-20,  recites limitations similar to those noted above for independent claims 1,7 and 15 are considered allowable for the same reasons noted above for claims 1,7 and 15.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                             Conclusion 
           RELEVANT ART CITED BY THE EXAMINER
           The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
         References Considered Pertinent but not relied upon
         LIM (US Patent Application Pub. No: 20170132966 A1) teaches a source driver may be further configured to receive, from the timing controller, a read command for the parameter value, and transmit the parameter value to the timing controller based on the reception of the read command. LIM discloses read commands may be included in a configuration field of a packet data that is received from the timing controller through a data transmission channel. 

       SAKAI et al. (US Patent Application Pub. No: 20180293025 A1) teaches enable data to be transferred between a memory and a memory controller with accuracy. SAKAI discloses a memory-side interface circuit synchronizes a first periodic signal having a greater number of cycles than a number of pieces of unit data obtained by dividing read data read from a memory cell by a predetermined unit with the unit data and to sequentially transmit the first periodic signal and the unit data. SAKAI suggests a controller-side interface circuit sequentially holds the transmitted unit data in holding units of a plurality of stages in synchronization with the periodic signal and sequentially reads and outputs the held unit data in synchronization with a second periodic signal.  
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181